Title: From George Washington to John Mathews, 26 February 1781
From: Washington, George
To: Mathews, John


                        
                            Dear Sir
                            Head Quarters New Windsor 26th Feby 1781.
                        
                        your favor of the 15th was not receivd till this morning. I am so totally unacquainted with the State of
                            southern prisoners, that I did not chuse to enter into a negociation with Sir Henry Clinton on the idea of a General
                            exchange, altho liberty was given me by Congress—Nothing particular has therefore been done respecting the Gentlemen who
                            are confined at St Augustine, as it could not be supposed that the enemy would consent to a partial exchange to persons of
                            the most considerable influence in the southern States: and who besides are pretended to have rendered themselves
                            obnoxious. Indeed, whenever a negociation is entered into, I foresee difficulties in procuring the liberation of those
                            Gentlemen, who are most of them, of eminence in the Civil line, as we have none of similar Rank in our possession to apply
                            to them. However, whenever the matter is gone into, you may be assured that all possible attention shall be paid to them,
                            not only from my own inclination to serve them, but in obedience to an act of Congress which directs that particular
                            regard shall be had to them in the negociation of the exchanges of southern prisoners. The interest you take in them will
                            be an additional consideration.

                    